PER cuBtAivi:
Nos corresponde aclarar el alcance de lo re-suelto por este Tribunal en Vaillant v. Santander, 147 D.P.R. 338 (1998), a los fines de establecer cuándo procede eximir a un litigante de cumplir con lo dispuesto por la Regla 69.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III, re-lativo a la obligación de un demandante no residente de prestar fianza como condición a presentar su reclamación judicial.
I
El 8 de julio de 2002, los integrantes de la sucesión de Don José Padrón Padrón (Sucesión Padrón) presentaron una moción de relevo de sentencia ante el Tribunal de Pri-mera Instancia, Sala Superior de Fajardo (TPI). Mediante dicha comparecencia, alegaron ser los verdaderos dueflos de una propiedad, cuyo tItulo ostenta la aquI peticionaria Cayo Norte S.E. (Cayo Norte) y reclamaron la nulidad por fraude al tribunal de una sentencia dictada a favor de esta ültima, relacionada con el mismo inmueble.(1)
Tras varios incidentes procesales, Cayo Norte advino en conocimiento de que tres de los nueve demandantes no *764eran residentes de Puerto Rico, por lo que solicitaron al TPI que les impusiera una fianza de no residente, al am-paro de la Regla 69.5 de Procedimiento Civil, supra. Asimismo, Cayo Norte presentó una moción en solicitud de sanciones al amparo de la Regla 9 de Procedimiento Civil, 32 L.P.R.A. Ap. III, por entender que el abogado de la Su-cesión Padrón había representado falsamente al tribunal que ninguno de los codemandantes residía fuera de Puerto Rico.
El TPI le concedió a la Sucesión Padrón un término de diez días para que replicara a la solicitud de fijación de fianza de no residente y la alertó para que examinara lo resuelto por este Tribunal en Vaillant v. Santander, supra. Dicha parte presentó oportunamente una moción, solici-tando que se les eximiera de la. obligación de prestar la fianza dispuesta en la Regla 69.5 de Procedimiento Civil, supra, conforme a lo resuelto en Vaillant v. Santander, supra. Mediante orden notificada el 2 de mayo de 2003, el TPI eximió a la Sucesión Padrón del pago de la fianza. Posteriormente, dicho foro emitió una orden en la que de-claró sin lugar la solicitud de sanciones.
El 19 de mayo de 2003, Cayo Norte acudió al entonces Tribunal de Circuito de Apelaciones (TCA) y alegó que erró el TPI al eximir a la Sucesión Padrón de tener que prestar fianza de no residente y al no imponerle sanciones a sus abogados por alegadas manifestaciones falsas en el pleito referentes al domicilio de algunos codemandantes. Me-diante la Resolución de 16 de junio de 2003, el TCA denegó el recurso presentado. Oportunamente, Cayo Norte pre-sentó una moción de reconsideración, la cual fue declarada “no ha lugar”.
Inconforme, el 4 de septiembre de 2003 Cayo Norte pre-sentó ante este Tribunal una petición de certiorari, para formular los señalamientos de error siguientes:
Primer Error: Erró el Tribunal de Apelaciones [sic] al no ordenar que se impusieran sanciones a la representación legal *765de la parte recurrida, a pesar de haber violentado intencional-mente la Regla 9 de las de Procedimiento Civil, al darle infor-mación falsa al Tribunal de Primera Instancia.
Segundo Error: Erró el Tribunal de Circuito de Apelaciones al confirmar una determinación del T.PI. que eximió a los de-mandantes no residentes del requisito mandatorio de presta-ción de fianza que impone la Regla 69.5 de Procedimiento Civil, interpretando erróneamente lo resuelto por este Tribunal Supremo en Vaillant Valenciano v. Santander, 147 D.P.R. 338 (1998), con la consecuencia de desarticular la exigencia man-datoria de la citada Regla 69.5. (Énfasis suplido.)
El 19 de septiembre de 2003, la Sucesión Padrón pre-sentó un escrito en oposición a la petición de certiorari. El 27 de octubre de 2003, emitimos una resolución mediante la cual le concedimos a la Sucesión Padrón un término de veinte días para que mostrara causa por la cual no debe-mos revocar la resolución emitida por el TCA y requerirle que satisfagan la fianza de no residentes exigida por la Regla 69.5 de Procedimiento Civil, supra. El 29 de octubre de 2003, la Sucesión Padrón presentó un escrito aclaratorio e informativo-, sin embargo, no surge de autos que haya atendido directamente lo ordenado en la Resolución de 27 de octubre de 2003.
Estando en posición de resolver, procedemos a así hacerlo.
h-!
Cayo Norte alega que actuó incorrectamente el TCA al eximir a los demandantes de la prestación de fianza de no residente, en virtud de una interpretación imprecisa del caso Vaillant v. Santander, supra. Aducen que nuestra de-cisión en ese caso se dio dentro de las “circunstancias es-pecíficas” de aquellos hechos, en donde los codemandantes eran condueños de un inmueble sito en Puerto Rico, el cual podía responder por las costas, los gastos y los honorarios de abogados que pudieren recaer sobre ellos. Es decir, Cayo Norte sugiere que las circunstancias de Vaillant v. Santan-*766der, supra, son fundamentalmente diferentes a las del caso ante nos, por lo que no debemos extender la exención allí reconocida a la situación de autos. No le asiste la razón.
La Regla 69.5 de Procedimiento Civil, supra, dis-pone lo siguiente:
[c]uando el demandante residiere fuera de Puerto Rico o fuere una corporación extranjera, se le requerirá para que preste fianza para garantizar las costas, gastos y honorarios de ahogados en que pudiere ser condenado. Todo procedimiento en el pleito se suspenderá hasta que se preste la fianza, que no será menor de mil ($1,000) dólares. El tribunal podrá ordenar que se preste fianza adicional si se demostrare que la fianza original no es garantía suficiente, y se suspenderán los proce-dimientos en el pleito hasta que se hubiere prestado dicha fianza adicional .... (Énfasis suplido.)
Al interpretar la citada regla, hemos expresado que ésta pretende proteger los intereses del demandado, toda vez que éste podría afrontar serios inconvenientes al intentar recobrar las partidas por costas, gastos y honorarios fuera de nuestra jurisdicción. Reyes v. Oriental Fed. Savs. Bank, 133 D.P.R. 15 (1993); Blatt & Udell v. Core Cell, 110 D.P.R. 142, 146 (1980). La regla mencionada tiene, además, el propósito de desalentar los litigios frívolos y carentes de mérito. Vaillant v. Santander, supra, pág. 348; Reyes v. Oriental Fed. Savs. Bank, supra. También hemos resuelto que es incuestionable el carácter mandatorio de la fianza en ella dispuesta, ya que ésta es taxativa al señalar que cuando el demandante residiere fuera de Puerto Rico “se le requerirá” que la satisfaga. Vaillant v. Santander, supra, pág. 347. Es decir, el lenguaje utilizado en la regla limita la discreción del juez sentenciador para eximir al demandante no residente del pago de la fianza. íd.
No obstante, en oportunidades anteriores he-mos reconocido excepciones a la aplicación inflexible y automática de dicha regla, ya que bajo ciertas circunstancias *767dicho mandato limitaría injustamente el derecho de mu-chos demandantes a acceder a los tribunales de justicia. A ese tenor, en Molina v. C.R.U.V., 114 D.P.R. 295, 298 (1983), resolvimos que procedía eximir del cumplimiento con la Regla 69.5 de Procedimiento Civil, supra, a aquellos demandantes indigentes no residentes que demostraren que su razón de pedir puede tener méritos.(2)
Asimismo, en el reciente caso Vaillant v. Santander, supra, se nos planteó si procedía la aplicación de la Regla 69.5 de Procedimiento Civil, supra, cuando el litigio se entabló para proteger una propiedad sita en Puerto Rico, uno de los codemandantes era residente de la isla y dueño del cincuenta por ciento del inmueble en controversia, y los dos demandantes no residentes eran hijos de la demandante residente y condueños de la propiedad. En esa ocasión resolvimos que
... la finalidad de una fianza de demandante no residente consiste en evitar los pleitos frívolos y garantizar el pago de las costas, los gastos y los honorarios de abogado a los que pudiere ser condenado el demandante que se encuentra fuera de nuestra jurisdicción. De lo contrario, el demandado podría enfrentar múltiples dificultades a la hora de intentar recuperarlos. Sin embargo, en este caso no se justifica la impo-sición de la fianza debido a que la demandante residente, quien es la propietaria mayoritaria del inmueble sito en esta jurisdicción, respondería solidariamente por las costas, los gastos y los honorarios de abogado.
Exigir la prestación de la fianza de no residente de acuerdo con estas circunstancias le impondría a la parte demandante residente la injusta y onerosa obligación de prestar una fianza como condición para litigar donde reside .... Vaillant v. San-tander, supra, pág. 348.
En esencia, razonamos en Vaillant v. Santander, supra, que, dado que la copropietaria mayoritaria del inmueble *768residía en Puerto Rico, y que ésta respondería solidaria-mente por las costas, los gastos, y los honorarios de abo-gado, no se derrotaba el propósito de la regla al eximir a dicha parte de su cumplimiento.
El desarrollo jurisprudencial aquí reseñado demuestra nuestra clara inclinación por interpretar la Regla 69.5 de Procedimiento Civil, supra, de manera que se satisfaga el propósito fundamental de proteger al demandado de los inconvenientes de tener que cobrar las partidas por costas y honorarios de abogados fuera de nuestra jurisdicción, y que se faculte el acceso a los tribunales a los litigantes que cuenten con reclamos meritorios.
En el caso de autos, el TCA entendió que no había que prestar fianza de no residente, toda vez que seis de los demandantes residen en Puerto Rico y, por lo tanto, po-drían responder solidariamente por las costas, los gastos y los honorarios de abogado que pudieran imponerse a todos los demandantes.(3) Estamos de acuerdo con el criterio es-bozado por ese foro. Si atendemos la realidad de este caso, observamos que el fundamento principal que guió nuestra decisión en Vaillant v. Santander, supra, está también pre-sente en el de marras; esto es, la posibilidad que tiene el demandado de cobrar las costas y los honorarios de abo-gado —en caso de que así proceda— sin la inconveniencia de dirigirse contra litigantes que no residen dentro de nuestra jurisdicción.
Contrario a lo que alega Cayo Norte, el hecho de que en este caso los codemandantes no prevalezcan en su reclamo como dueños del inmueble en controversia, no distingue fatalmente a éste de Vaillant v. Santander, supra. Nos resulta poco práctico que siendo seis de los nueve miembros de la Sucesión Padrón residentes de Puerto Rico, se les requiera a los otros tres que no lo son prestar fianza como condición a que se dilucide su caso en *769los tribunales locales. Ciertamente, en caso de los deman-dantes perder su reclamación, la parte demandada (Cayo Norte) puede recobrar las costas y los honorarios de aboga-dos (de ser procedentes) de cualquiera de los seis codeman-dantes que residen en Puerto Rico, según lo permite el Art. 1097 del Código Civil, 31 L.P.R.Asec. 3108.(4) Estos seis, a su vez, pueden repetir contra los tres no residentes me-diante la acción de nivelación dispuesta en el Art. 1098 de ese cuerpo legal, 31 L.P.R.A. sec. 3109.(5) P.R. Fuels, Inc. v. Empire Gas Co., Inc., 149 D.P.R. 691, 712 (1999); Ramos v. Caparra Dairy, Inc., 116 D.P.R. 60, 64 (1985); Security Ins. Co. v. Tribunal Superior, 101 D.P.R. 191 (1973); García v. Gobierno de la Capital, 72 D.P.R. 138 (1951). Por consi-guiente, el interés de proteger a la parte demandada —esencia de la Regla 69.5 de Procedimiento Civil, supra— se salvaguarda sin necesidad de requerir la fianza. Al mismo tiempo, se le permite acceso al tribunal a los seis demandantes residentes en Puerto Rico.
Al igual que intimamos en Vaillant v. Santander, supra, la decisión que hoy emitimos en modo alguno debe interpretarse como derogatoria de la Regla 69.5 de Procedimiento Civil, supra. Estando vigente dicha regla con su lenguaje mandatorio,(6) los jueces no tienen la potestad de *770eximir de su cumplimiento, fuera de las circunstancias que, sin menoscabar el espíritu de la regla, aceptamos hoy y en Vaillant v. Santander, supra. Indudablemente, las cir-cunstancias que hoy se nos presentan son esencialmente similares a las reconocidas en ese último caso.
Por los fundamentos que anteceden, se confirma el dic-tamen recurrido.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Rivera Pérez no intervino.

(1) El inmueble en cuestión es el islote conocido como Cayo Norte, loca]izado en las inmediaciones de la Isla Municipio de Culebra, Puerto Rico.


(2) Elaborando sobre esa postura, en Reyes v. Oriental Fed. Savs. Bank, 133 D.P.R. 15, 21 (1993), señalamos que para que una persona pueda ser acreedora de los beneficios de indigencia, su condición no tiene que rayar en el extremo de absoluta pobreza; basta con que demuestre la imposibilidad real de no poder sufragar la cuantía de la fianza.


(3) Véase Apéndice, pág. 3.


(4) “Acciones contra deudores solidarios
“El acreedor puede dirigirse contra cualquiera de los deudores solidarios o contra todos ellos simultáneamente. Las reclamaciones entabladas contra uno no serán obstáculo para que posteriormente se dirijan contra los demás, mientras no resulte cobrada la deuda por completo.” 31 L.P.R.A see. 3108.


(5) “Pago por uno de los deudores solidarios
“El pago hecho por uno de los deudores solidarios extingue la obligación.
“El que hizo el pago sólo puede reclamar de sus codeudores la parte que a cada uno corresponda, con los intereses del anticipo.
“La falta de cumplimiento de la obligación por insolvencia del deudor solidario será suplida por sus codeudores a prorrata de la deuda de cada uno.” 31 L.P.R.A. see. 3109.


(6) En Molina v. C.R.U.V., 114 D.P.R. 295, 297 (1983), este Tribunal declinó expresarse sobre la constitucionalidad de la citada regla ante un ataque bajo el debido proceso de ley y la igual protección de la leyes.
En Vaillant v. Santander, supra, pág. 346, sostuvimos la constitucionalidad de la Regla 69.5 de Procedimiento Civil, supra, ante un cuestionamiento según el dere-*770cho constitucional a viajar. Explicamos en esa ocasión que la carga incidental sobre los desplazamientos interestatales que representa el pago de una fianza al deman-dante no residente, a lo sumo, constituye una limitación mínima e indirecta a la libertad de viajar dentro del ámbito interestatal.